Citation Nr: 1527016	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-46 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1976 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

These issues were previously presented to the Board in July 2014, at which time they were remanded for additional development.  The required development as to the issue decided herein has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also remanded by the Board in July 2014 was the issue of service connection for a sinus disability.  In a November 2014 rating decision, service connection for sinusitis was granted by VA.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, was not caused by any in-service disease, injury, or event during service, and is not due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for the award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a April 2008 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  He was also afforded several VA medical examinations, most recently in August 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for hypertension.  He contends this disability began during active duty service, or within a year thereafter, or is etiologically linked to pyridostigmine bromide tablets taken as an anti-nerve agent preventative measure prior to service in the Persian Gulf.  He also asserts that this disability was caused or aggravated by a service-connected disability, posttraumatic stress disorder (PTSD).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Concerning the question of in-service disease or injury, service treatment records do not reflect a diagnosis of or treatment for hypertension or high blood pressure readings.  The Veteran, on a November 1993 report of medical history, denied any history of high or low blood pressure.  On a concurrent service separation medical examination, his blood pressure was 118/68.  Thus, blood pressure readings during service and at service separation do not meet VA's definition of hypertension, and a diagnosis of hypertension was not provided by any medical examiner at that time.  

The Board finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  On a May 1995 post-service report of medical history, the Veteran denied any history of high or low blood pressure, and hypertension was not diagnosed at that time.  Thereafter, the Veteran was not diagnosed with hypertension until the mid-2000s, more than 10 years after service separation, and he has not claimed a diagnosis of hypertension within a year of service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board concludes the Veteran's hypertension did not manifest to a compensable degree within a year of service separation.  

Likewise, the competent evidence of record is against a finding either of onset of hypertension during service or as otherwise related to any disease, injury, or incident therein.  

A June 2013 VA medical examination was afforded the Veteran.  The claims file was reviewed in conjunction with the examination.  A current diagnosis of hypertension was noted.  Initial diagnosis of this disorder was in 2006, according to the examiner.  The Veteran also reported he started the use of hypertension medication in 2006.  Regarding the etiology of this disorder, the examiner opined it was less likely than not this disability had its onset during service or as the result of the use of pyridostigmine bromide tablets during service.  The examiner acknowledged that while pyridostigmine bromide has caused blood pressure elevation in some patients, this increased blood pressure resolved once use of pyridostigmine bromide stopped.  In the present case, the examiner found no evidence of elevated blood pressure readings during the Veteran's service, including as due to pyridostigmine bromide use.  Rather, the Veteran's hypertension was likely the result of other risk factors, including his age, race, sedentary lifestyle, and high cholesterol.  

The Veteran was afforded another VA medical examination in August 2014.  The Veteran was physically examined by a VA physician and his claims file was reviewed.  A current diagnosis of hypertension was confirmed.  Regarding the onset and etiology of the Veteran's hypertension, the examiner opined it was less likely than not that hypertension was related to pyridostigmine bromide tablets taken by the Veteran during service.  The examiner stated that the general medical consensus found pyridostigmine bromide tablets to be unrelated to hypertension in medical studies.  The examiner noted that overdosage of pyridostigmine bromide may result in acute cholinergic crisis which involves a constellation of severe symptoms including low or high blood pressure but explained this was not consistent with the veteran's use or experience with pyridostigmine bromide.  The examiner also noted that prior medical studies found no evidence of aggravation of hypertension by pyridostigmine bromide use.  The examiner explained there was concern about use of pyridostigmine bromide by individuals taking beta blockers as this could cause bradycardia but explained that the FDA explained that hypertension was not a contraindication to use of pyridostigmine bromide, rather the concern was contraindication of beta-blockers used to treat hypertension with pyridostigmine bromide.  The examiner explained this statement about hypertension medication and pyridostigmine bromide was not relevant to the Veteran as he did not have hypertension and was not on blood pressure medication when he was deployed to the Gulf.  Rather he was diagnosed and treated for hypertension in 2006.  Overall, the examiner concluded, there was "no relationship between [pyridostigmine bromide] and hypertension based on current medical evidence."  

Thus, based on the above, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's hypertension is the result of pyridostigmine bromide use during service, or otherwise had its onset therein, or within a year of service separation.  The competent evidence of record suggests against such a nexus, and the Veteran has submitted no competent evidence in support of this contention.  

The Veteran also asserts that his service-connected PTSD has caused or aggravated his hypertension.  The August 2014 VA examiner, however, also opined it was less likely than not the Veteran's hypertension was caused or aggravated by his PTSD.  The examiner acknowledged that there was some evidence in literature that an individual with PTSD may experience transient elevation of blood pressure during actue flares or exacerbations of PTSD he explained there was insufficient evidence to extrapolate form that transient relationship to state with the required degree of certainty that chronic hypertension was caused or aggravated by PTSD beyond the natural progression of the disease.  Research was ongoing but at the present time there was no medical consensus that PTSD causes or aggravates hypertension.  In the present case, rather, the examiner noted the Veteran's risk factors included age and frequent alcohol use.  

The Veteran has himself asserted that his hypertension results from pyridostigmine bromide use in service, or as secondary to his PTSD.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of hypertension is not competent in the present case, because the Veteran is not competent to state that hypertension has resulted from pyridostigmine bromide use or as secondary to PTSD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of hypertension, and the results of exposure to various chemicals, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

Accordingly, the most probative evidence of record are the June 2013 and August 2014 VA examinations.  Both examiners reviewed the file, considered the Veteran's history and provided a detailed rationale for the opinions provided.  The August 2014 VA examination further considered and analyzed medical treatise evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as a presumptive disease, as due to pyridostigmine bromide use, or as secondary to service-connected PTSD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, to include as secondary to PTSD, is denied.  


REMAND

The Veteran seeks service connection for glaucoma.  This issue was previously remanded by the Board in July 2014, at which time a VA examination was requested.  A VA eye examination was afforded the Veteran in August 2014; however, the examiner did not fully address all questions posed by the Board in its July 2014 remand.  Specifically, the examiner was asked to address the Veteran's contentions regarding exposure to oil fires, dust and sand storms, and burning feces while in the Persian Gulf region and the subsequent development of glaucoma.  This was not accomplished; while the examiner discussed the possibility of a nexus between pyridostigmine bromide use and glaucoma, no mention was made of oil fire exposure or other possible eye irritants as causes of glaucoma.  In such a situation, remand for full compliance with the Board's prior instructions is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If available, return the claims file to the examiner who conducted the August 2014 VA examination for an addendum opinion.  After review of the claims file, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that glaucoma or any related eye disability was incurred in or aggravated by military service, including the reported exposure to oil fires, and burning feces.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  If and only if the August 2014 VA examiner is unavailable, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed glaucoma.  All testing deemed necessary must be conducted and results reported in detail.  Current VA Gulf War Examination Guidelines must be followed.  After examination of the Veteran and review of the claims file, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that glaucoma or any related eye disability was incurred in or aggravated by military service, including the reported exposure to oil fires, and burning feces.  

In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


